Citation Nr: 0126978	
Decision Date: 12/04/01    Archive Date: 12/11/01

DOCKET NO.  99-11 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to November 
1946, and from September 1950 to November 1953.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
the cause of the veteran's death, DIC, and DEA benefits.  The 
appellant is the veteran's widow.

A Videoconference Hearing was held in August 2001 before the 
Board Member signing this document.  The transcript of the 
hearing testimony is on file.

Establishing service connection for the cause of death of the 
veteran establishes a widow's entitlement to DIC.  Another 
way to establish entitlement to this benefit is by means of 
38 U.S.C.A. § 1318.  This law essentially provides for an 
award of dependency and indemnity compensation as if the 
veteran's death were service connected, if he was rated 
totally disabled for a period of 10 years immediately 
preceding death.  The Board has imposed a temporary stay on 
the adjudication of claims for DIC pursuant to 38 U.S.C.A. 
§ 1318 in accordance with the directions of the United States 
Court of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
not inconsistent on the "hypothetical entitlement" issue 
under § 1318 or revise the regulations so that they are 
consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.


REMAND

To establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

The appellant and her representative contend, in essence, 
that service connection should be granted for the cause of 
the veteran's death.  The appellant has asserted her belief 
that the veteran's service-connected schizophrenia caused 
stress and anxiety which contributed to the acute myocardial 
infarction which caused his death.  

The veteran died at home on October 21, 1998.  The cause of 
death is listed on the death certificate as acute myocardial 
infarction. No other significant conditions were listed and 
the death was considered natural.  During the veteran's 
lifetime, service connection had been established for 
schizophrenia, chronic undifferentiated type, assessed as 30 
percent disabling.  

The file contains no treatment or medical records later than 
1982.  There is a November 1998 letter from James A. Robeson, 
M.D., who states that he treated the veteran for 17 years.  
Dr. Robeson opined that the veteran's, "nervous condition 
created chronic problems of stress and anxiety which was 
certainly a factor in his myocardial infarction and had some 
relationship with his death."

The file also contains a July 1984 letter from F. Lopez, 
M.D., who notes that he treated the veteran for 7 years.  
Neither Dr. Robeson's nor Dr. Lopez's medical records 
concerning the veteran are of file.

The RO denied the appellant claim of entitlement to service 
connection for the cause of the veteran's death in January 
1999.  In making that determination, the RO noted that Dr. 
Robeson's opinion was not supported by any clinical evidence.  
In addition, the RO denied DIC and DEA benefits on the 
grounds that a permanent and total disability under the laws 
of the VA was not in existence at the time of death, and that 
the veteran was not rated totally disabled due to a service-
connected disability for at least 10 years at the time of 
death.

The Board notes, however, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded 
claim.  This change in the law is applicable to all claims 
filed before the date of enactment and not yet final as of 
that date.

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA 
benefits."  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Because of the change in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law and regulations.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

At a Videoconference Hearing in August 2001, the appellant, 
in essence, testified that the veteran received psychiatric 
treatment through the VA on a fee basis.  Initially he was 
seen by Dr. Lopez, and then by Dr. Sam West, after Dr. Lopez 
retired.  The appellant contended that the acute myocardial 
infarction which caused the veteran's death was related to 
his schizophrenia.  She noted that in talking with Dr. 
Robeson, he indicated that nervousness, depression, etc., 
does lead to heart attacks.  She also testified that the 
veteran was awarded Social Security Administration (SSA) 
benefits in the early 1980s.

The RO should ensure that the record is complete, and should 
obtain and associate with the record all outstanding medical 
records from any VA facility at which the veteran was treated 
during his lifetime for schizophrenia and coronary disease 
(not already of record).  It is clear that VA records may 
exist that have not been obtained, as the veteran has 
received treatment directly through the VA as shown by 
limited records dated in 1962, and December 1982.  Also, the 
most recent treatment records may provide additional 
documentation about either the veteran's physical status in 
the few years prior to his death, or the progression of his 
schizophrenia.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  And as alluded to above, the RO 
should obtain all pertinent records from any other sources or 
facilities identified by the appellant, including any private 
providers.

Moreover, the appellant testified that the veteran was 
awarded SSA benefits in the very early 1980s.  These records 
have not been obtained.  The RO should arrange to obtain them 
on remand.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A); see also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Martin v. Brown, 4 Vet. App. 136 (1993) (not 
only must the final Social Security Administration decision 
be obtained, but all records upon which that decision was 
based must be obtained as well).

VA regulations require that a VA medical opinion be obtained 
where there is the "mere indication" of a "possible 
association" between, in this case, the veteran's death and a 
service-connected condition.  See 66 Fed. Reg. 45627 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  The 
possible symptomatology for the veteran's service-connected 
schizophrenia includes stress and anxiety.  38 C.F.R. § 
4.130, Diagnostic Code 9204, 9440.  This seems to be enough 
to indicate a possible association between this condition and 
his death.  A medical opinion as to the relationship between 
the veteran's service-connected schizophrenia and the cause 
of his death has not been obtained.  Therefore, there is 
insufficient medical evidence of record to decide this claim, 
and the Board concludes that an opinion is needed.

The issue of entitlement to Dependents' Educational 
Assistance pursuant to the provisions of 38 U.S.C. Chapter 35 
will be deferred pending completion of the following 
development.

Accordingly, this case is REMANDED for the following:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records, to include records from 
Dr. F. Lopez, Dr. Sam West, and Dr. James 
A. Robeson.  The RO should also obtain 
records of all VA treatment accorded the 
veteran.

2.  The RO should obtain from the Social 
Security Administration all records 
pertinent to the veteran's award of 
Social Security disability benefits, 
including the medical records relied upon 
concerning that determination.

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and her representative should 
also be informed of any negative results.

4.  Upon completion of the evidentiary 
development, the RO must obtain a medical 
opinion from an appropriate specialist 
for the purpose of addressing the cause 
of the veteran's death.  The specialist 
should address whether it is at least as 
likely as not that a direct cause-and-
effect relationship is shown between the 
cause of the veteran's death and his 
service-connected psychiatric disorder, 
and if not, whether the service-connected 
psychiatric disorder contributed 
substantially or materially to cause his 
death.  This opinion should be based on a 
thorough and careful review of all the 
evidence contained in the claims folder.

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

6.  After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
appellant's cause of death claim in light 
of all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  If the claim on appeal 
continues to be denied, the appellant and 
her representative must be furnished an 
appropriate supplemental statement of the 
case, and afforded the opportunity for 
written or other response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

